Citation Nr: 0901452	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the veteran for an in-person 
hearing before the Board at the RO in Louisville, Kentucky.

In his April 2007 Form 9, the veteran did not request a 
hearing.  In the VA Form 646 submitted by the veteran's 
representative in September 2008, however, the representative 
indicated that the veteran wished to amend his Form 9, to 
request a travel board hearing before a member of the Board 
at the RO in Louisville, Kentucky.  

The failure to afford the veteran a hearing would amount to a 
denial of due process.  38 C.F.R. § 20.904(a)(3) (2007).  
Therefore, the veteran should be scheduled for an in-person 
hearing before the Board at the RO in Louisville, Kentucky.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary. 



Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law Judge 
of the Board at the local office in 
accordance with his request.  The veteran 
should be notified in writing of the date, 
time, and location of the hearing.  After 
the hearing is conducted, or if the 
veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board in accordance with appellate 
procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



